--------------------------------------------------------------------------------

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of December
17, 2009, by and among Shuaiyi International New Resources Development Inc., a
Nevada corporation, and all predecessors thereto (collectively, the “Company”)
and the investors identified on the signature pages hereto (each, an “Investor”
and collectively, the “Investors”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and in
reliance upon the applicable exemptions from securities registration under the
Securities Act (as defined below), the Company desires to issue and sell to each
Investor, and each Investor, severally and not jointly, desires to purchase from
the Company certain securities of the Company, as more fully described in this
Agreement, and

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

ARTICLE 1.
DEFINITIONS

1.1. Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“2010 Delivery Date” means the date on which the 2010 Make Good Shares are
required to be delivered to the Investors by the Make Good Pledgor pursuant to
Section 5.7(a) .

“2011 Delivery Date” means the date on which the 2011 Make Good Shares are
required to be delivered to the Investors by the Make Good Pledgor pursuant to
Section 5.7(b) .

“2010 Guaranteed ATNI” has the meaning set forth in Section 5.7(a) .

“2010 Make Good Shares” has the meaning set forth in Section 5.7(a) .

“2011 Guaranteed ATNI” has the meaning set forth in Section 5.7(b) .

“2011 Make Good Shares” has the meaning set forth in Section 5.7(b) .

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

“Advice” has the meaning set forth in Section 4.6.

--------------------------------------------------------------------------------

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York or the province of Heilongjiang in the People’s Republic of China are
authorized or required by law or other governmental action to close.

“Buy-In” has the meaning set forth in Section 5.1(c) .

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Article 2.

“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 6.1 and 6.2 hereof are satisfied, or such other date as the parties
may agree.

“Commission” means the Securities and Exchange Commission.

“Commission Comments” means written comments pertaining solely to Rule 415 which
are received by the Company from the Commission to a filed Registration
Statement, a copy of which shall have been provided by the Company to the
Holders, which either (i) requires the Company to limit the number of
Registrable Securities which may be included therein to a number which is less
than the number sought to be included thereon as filed with the Commission or
(ii) requires the Company to either exclude Registrable Securities held by
specified Holders or deem such Holders to be underwriters with respect to
Registrable Securities they seek to include in such Registration Statement.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.

“Company Counsel” means Pillsbury Winthrop Shaw Pittman LLP.

“Company Deliverables” has the meaning set forth in Section 2.2(a) .

“Cut Back Shares” has the meaning set forth in Section 4.1(b) .

“Disclosure Materials” has the meaning set forth in Section 3.1(h) .

“Effective Date” means the date that the Registration Statement required by
Section 4.1(a) is first declared effective by the Commission.

“Effectiveness Date” means:

(a) with respect to the initial Registration Statement required to be filed
pursuant to Section 4.1(a), the earlier of: (i) the 150th day following the
Closing Date and (ii) the fifth Trading Day following the date on which the
Company is notified by the Commission that the initial Registration Statement
will not be reviewed or is no longer subject to further review and comments;

2

--------------------------------------------------------------------------------

(b) with respect to any additional Registration Statements required to be filed
pursuant to Section 4.1(a), the earlier of: (i) the 120th day following the
applicable Filing Date for such additional Registration Statement(s) and (ii)
the fifth Trading Day following the date on which the Company is notified by the
Commission that such additional Registration Statement(s) will not be reviewed
or is no longer subject to further review;

(c) with respect to any additional Registration Statements required to be filed
pursuant to Section 4.1(b), the earlier of: (i) the 120th day following the
Filing Date for any Registration Statement required to be filed under Section
4.1(b) and (ii) the fifth Trading Day following the date on which the Company is
notified by the Commission that such Registration Statement will not be reviewed
or is no longer subject to further review and comments;

(d) with respect to a Registration Statement required to be filed under Section
4.1(c), the earlier of: (i) the 90th day following the date on which the Company
becomes eligible to utilize Form S-3 to register the resale of Common Stock;
provided, that, if the Commission reviews and has written comments to such filed
Registration Statement that would require the filing of a pre-effective
amendment thereto with the Commission, then the Effectiveness Date under this
clause (c)(i) shall be the 120th day following the date on which the Company
becomes eligible to utilize Form S-3 to register the resale of Common Stock,
provided further, that if the filing under this Section 4.1(c) is also the
filing required under Section 4.1(a), then the Effectiveness Date for such
filing in the instance where the Commission has written comments shall be the
150th day following the date on which the Company becomes eligible to utilize
Form S-3 to register the resale of Common Stock, and (ii) the fifth Trading Day
following the date on which the Company is notified by the Commission that the
Registration Statement will not be reviewed or is no longer subject to further
review and comments;

(e) with respect to a Registration Statement required to be filed under Section
4.1(d), the earlier of: (i) the 120th day following the 2010 Delivery Date;
provided, that, if the Commission reviews and has written comments to such filed
Registration Statement that would require the filing of a pre-effective
amendment thereto with the Commission, then the Effectiveness Date under this
clause (e)(i) shall be the 150th day following the 2010 Delivery Date, and (ii)
the fifth Trading Day following the date on which the Company is notified by the
Commission that the Registration Statement will not be reviewed or is no longer
subject to further review and comments; and

(f) with respect to a Registration Statement required to be filed under Section
4.1(e), the earlier of: (i) the 120th day following the 2011 Delivery Date;
provided, that, if the Commission reviews and has written comments to such filed
Registration Statement that would require the filing of a pre-effective
amendment thereto with the Commission, then the Effectiveness Date under this
clause (f)(i) shall be the 150th day following the 2011 Delivery Date, and (ii)
the fifth Trading Day following the date on which the Company is notified by the
Commission that the Registration Statement will not be reviewed or is no longer
subject to further review and comments.

3

--------------------------------------------------------------------------------

“Effectiveness Period” means, as to any Registration Statement required to be
filed pursuant to this Agreement, the period commencing on the Effective Date of
such Registration Statement and ending on the earliest to occur of (a) the
second anniversary of such Effective Date, (b) such time as all of the
Registrable Securities covered by such Registration Statement have been publicly
sold by the Holders of the Registrable Securities included therein, or (c) such
time as all of the Registrable Securities covered by such Registration Statement
may be sold by the Holders without volume restrictions pursuant to Rule 144 as
determined by the Company Counsel pursuant to a written opinion letter to such
effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means:

(a) with respect to the initial Registration Statement required to be filed
pursuant to Section 4.1(a), the 60th day following the Closing Date;

(b) with respect to any additional Registration Statements required to be filed
pursuant to Section 4.1(a), the 30th day following the Effective Date for the
last Registration Statement filed pursuant to this Agreement under Section
4.1(a);

(c) with respect to any additional Registration Statements required to be filed
pursuant to Section 4.1(b), each such Registration Statement shall be filed by
the 30th day following the applicable Restriction Termination Date;

(d) with respect to a Registration Statement required to be filed under Section
4.1(c), the 30th day following the date on which the Company becomes eligible to
utilize Form S-3 to register the resale of Common Stock;

(e) with respect to the Registration Statement required to be filed under
Section 4.1(d), the 60th day following the 2010 Delivery Date; and

(f) with respect to the Registration Statement required to be filed under
Section 4.1(e), the 60th day following the 2011 Delivery Date.

“GAAP” means U.S. generally accepted accounting principles.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” has the meaning set forth in Section 4.4(c) .

“Indemnifying Party” has the meaning set forth in Section 4.4(c) .

“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.

“Investor Deliverables” has the meaning set forth in Section 2.2(b) .

4

--------------------------------------------------------------------------------

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, right of participation or other restrictions of any kind.

“Losses” has the meaning set forth in Section 4.4(a) .

“Make Good Pledgor” means New Zealand WAYNE’s Investment Holdings Co., Ltd.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“Outside Date” means the thirtieth calendar day (if such calendar day is a
Business Day and if not, then the first Business Day following such thirtieth
calendar day) following the date of this Agreement.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means: (i) the Shares, (ii) Warrant Shares; (iii) the
2010 Make Good Shares, as applicable, (iv) the 2011 Make Good Shares, as
applicable and (v) any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event, or any price
adjustment as a result of such stock splits, reverse stock splits or similar
events with respect to any of the securities referenced in (i) – (iv) above.
Notwithstanding the foregoing, a security shall cease to be a Registrable
Security for purposes of this Agreement from and after such time as the Holder
of such security may resell such security without volume restrictions under Rule
144, as determined by the Company Counsel pursuant to a written opinion letter
to such effect, addressed and acceptable to the Company’s transfer agent and the
affected holders.

5

--------------------------------------------------------------------------------

“Registration Statement” means the initial registration statement required to be
filed in accordance with Section 4.1(a) and any additional registration
statements required to be filed under this Agreement, including in each case the
Prospectus, amendments and supplements to such registration statements or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference therein.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h) .

“SEC Restrictions” has the meaning set forth in Section 4.1(b) .

“Securities” means the Shares, the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Holder Questionnaire” has the meaning set forth in Section 4.1(g) .

“Share Delivery Date” has the meaning set forth in Section 5.1(c) .

“Shares” means the shares of Common Stock being offered and sold to the
Investors by the Company hereunder.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.

6

--------------------------------------------------------------------------------

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex
Market, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market or OTC Bulletin Board on which the Common Stock is listed or
quoted for trading on the date in question.

“Transaction Documents” means this Agreement, the Warrants and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

“Warrants” means the Common Stock purchase warrants in the forms of Exhibit A
and Exhibit B, which are issuable to the Investors at the Closing.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

“424 Prospectus” has the meaning set forth in Section 4.1(a) .

ARTICLE 2.
PURCHASE AND SALE

2.1. Closing. Subject to the terms and conditions set forth in this Agreement,
at the Closing the Company shall issue and sell to each Investor, and each
Investor shall, severally and not jointly, purchase from the Company, the Shares
in the respective amounts set forth below the Investors’ names on the signature
pages hereto for the Investment Amount. The Closing shall take place at the
offices of the Company, 7/F Jinhua Mansion, 41 Hanguang Street, Nangang
District, Harbin 150080, People’s Republic of China, at 10:00 A.M. local time on
the Closing Date or at such other location as the parties may agree.

2.2. Closing Deliveries.

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Investor the following (the “Company Deliverables”):

(i) two Warrants, each registered in the name of such Investor, pursuant to
which such Investor shall have the right to acquire the number of shares of
Common Stock equal to in aggregate 50% of the number of Shares issuable to such
Investor at an exercise price per share set forth therein.

(b) At the Closing, each Investor shall deliver or cause to be delivered the
following (collectively, the “Investors Deliverables”):

7

--------------------------------------------------------------------------------

(i) the Investment Amount in immediately available funds, by wire transfer to an
account designated in writing by the Company for such purpose.

(c) At or within 10 Business Days following the Closing, the Company shall
deliver or cause to be delivered to each Investor a certificate or certificates
representing that number of aggregate Shares to be issued and sold at Closing to
such Investor, determined under Section 2.1(a), registered in the name of such
Investor.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES

3.1. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to each Investor as of the date hereof
and the Closing Date:

(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
as specified in the SEC Reports. The Company owns, directly or indirectly, all
of the capital stock of each Subsidiary free and clear of any and all Liens, and
all the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights.

(b) Organization and Qualification. The Company and each Subsidiary are duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company and each Subsidiary are duly
qualified to conduct its respective businesses and are in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

8

--------------------------------------------------------------------------------

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents as in effect
on the date hereof, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any United States or People’s Republic of China
court or other federal, state, local or other governmental authority or other
Person in connection with the execution, delivery and performance by the Company
of the Transaction Documents, other than (i) the filing with the Commission of
one or more Registration Statements in accordance with the requirements set
forth in Article 4, (ii) filings required by state securities laws, (iii) the
filing of a Notice of Sale of Securities on Form D with the Commission under
Regulation D of the Securities Act, (iv) the filings required in accordance with
Section 5.3 and (v) those that have been made or obtained prior to the date of
this Agreement.

(f) Issuance of the Shares. The Securities have been duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
The Company has reserved from its duly authorized capital stock the shares of
Common Stock issuable pursuant to this Agreement and the Warrants in order to
issue the Shares and the Warrant Shares.

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s various option and incentive plans,
all shares of capital stock of the Company issuable and reserved for issuance
pursuant to securities exercisable for, or convertible into or exchangeable for
any shares of capital stock of the Company, is specified in the SEC Reports.
Except as specified in the SEC Reports, no securities of the Company are
entitled to preemptive or similar rights, and no Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as specified in the SEC Reports, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock. The issue and sale of the Securities
hereunder will not, immediately or with the passage of time, obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Investors) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities.

9

--------------------------------------------------------------------------------

(h) SEC Reports; Financial Statements. To the knowledge of the Company, the
Company has filed all reports required to be filed by it under the Securities
Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the twelve months preceding the date hereof (or such shorter period as the
Company was required by law to file such reports) (the foregoing materials being
collectively referred to herein as the “SEC Reports” and, together with the
Schedules to this Agreement (if any), the “Disclosure Materials”) on a timely
basis or has timely filed a valid extension of such time of filing and has filed
any such SEC Reports prior to the expiration of any such extension. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

(i) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares or (ii) except as specifically disclosed in the SEC Reports, could, if
there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty, except as specifically disclosed in the SEC Reports.
There has not been, and to the knowledge of the Company, there is not pending
any investigation by the Commission involving the Company or any current or
former director or officer of the Company (in his or her capacity as such). The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

(j) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.

10

--------------------------------------------------------------------------------

(k) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such permits.

(l) Title to Assets. The Company and the Subsidiaries have valid land use rights
for all real property owned by them that is material to their respective
businesses and good and marketable title in all personal property owned by them
that is material to their respective businesses, in each case free and clear of
all Liens, except for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

(m) Make Good Shares. Make Good Pledgor is the sole record and beneficial owner
of the 2010 Make Good Shares and 2011 Make Good Shares, and to the knowledge of
the Company holds such shares free and clear of all Liens.

(n) Disclosure. The Company confirms that neither it nor any Person acting on
its behalf has provided any Investor or its respective agents or counsel with
any information that the Company believes constitutes material, non-public
information concerning the Company, the Subsidiaries or their respective
businesses, except insofar as the existence and terms of the proposed
transactions contemplated hereunder may constitute such information. The Company
understands and confirms that the Investors will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company. Except as specified below, all disclosure provided to the Investors
regarding the Company, the Subsidiaries or their respective businesses and the
transactions contemplated hereby, furnished by or on behalf of the Company
(including the Company’s representations and warranties set forth in this
Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

11

--------------------------------------------------------------------------------

Each Investor acknowledges and agrees that the Company has not made nor makes
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.1.

3.2. Representations and Warranties of the Investors. Each Investor hereby,
severally and not jointly, represents and warrants to the Company as of the date
hereof and the Closing Date:

(a) Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
This Agreement has been duly executed by such Investor, and when delivered by
such Investor in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Investor, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

(b) Investment Intent. Such Investor is acquiring the Securities as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by such Investor to hold the Securities for any period of time. Such Investor is
acquiring the Securities hereunder in the ordinary course of its business. Such
Investor does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.

(c) Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act. Such Investor is not a registered broker-dealer
under Section 15 of the Exchange Act.

(d) General Solicitation. Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(e) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.

12

--------------------------------------------------------------------------------

(f) Certain Trading Activities. Such Investor has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the earlier to occur of (1) the time that such Investor was
first contacted by the Company regarding an investment in the Company and (2)
the 30th day prior to the date of this Agreement. Such Investor covenants that
neither it nor any Person acting on its behalf or pursuant to any understanding
with it will engage in any transactions in the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed.

(g) Independent Investment Decision. Such Investor has independently evaluated
the merits of its decision to purchase the Securities pursuant to the
Transaction Documents, and such Investor confirms that it has not relied on the
advice of any other Investor’s business and/or legal counsel in making such
decision. Such Investor has not relied on the business or legal advice of any
placement agent for the Company or any of its agents, counsel or Affiliates in
making its investment decision hereunder, and confirms that none of such Persons
has made any representations or warranties to such Investor in connection with
the transactions contemplated by the Transaction Documents.

(h) Rule 144. Such Investor understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available. Such Investor acknowledges that it
is familiar with Rule 144 and that such Investor has been advised that Rule 144
permits resales only under certain circumstances. Such Investor understands that
to the extent that Rule 144 is not available, such Investor will be unable to
sell any Securities without either registration under the Securities Act or the
existence of another exemption from such registration requirement.

(i) General. Such Investor understands that the Securities are being offered and
sold in reliance on a transactional exemption from the registration requirements
of federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Investor set forth herein in order to determine the
applicability of such exemptions and the suitability of such Investor to acquire
the Securities. Such Investor understands that no United States federal or state
agency or any Governmental Body has passed upon or made any recommendation or
endorsement of the Securities.

13

--------------------------------------------------------------------------------

The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

ARTICLE 4.
REGISTRATION RIGHTS OF INVESTORS

4.1. Registration.

(a) On or prior to the applicable Filing Date, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all
Registrable Securities (other than the 2010 Investor Shares and the 2011
Investor Shares) not already covered by an existing and effective Registration
Statement for an offering to be made on a continuous basis pursuant to Rule 415
on Form S-1 (or on such other form appropriate for such purpose). The Company
shall cause each Registration Statement required to be filed under this
Agreement to be declared effective under the Securities Act as soon as possible
but, in any event, no later than its Effectiveness Date, and shall use its
reasonable best efforts to keep each such Registration Statement continuously
effective during its entire Effectiveness Period. By 5:00 p.m. (New York City
time) on the second Business Day following the Effective Date of each
Registration Statement, the Company shall file with the Commission in accordance
with Rule 424 under the Securities Act the final prospectus to be used in
connection with sales pursuant to such Registration Statement (the “424
Prospectus”) (whether or not such filing is technically required under such
Rule). If for any reason other than due solely to SEC Restrictions, a
Registration Statement is effective but not all outstanding Registrable
Securities are registered for resale pursuant thereto, then the Company shall
prepare and file by the applicable Filing Date an additional Registration
Statement to register the resale of all such unregistered Registrable Securities
for an offering to be made on a continuous basis pursuant to Rule 415.

(b) Notwithstanding anything to the contrary contained in this Section 4.2, if
the Company receives Commission Comments, and following discussions with and
responses to the Commission in which the Company uses its reasonable best
efforts and time to cause as many Registrable Securities (other than the 2010
Make Good Shares and 2011 Make Good Shares, unless the 2010 Delivery Date, or
2011 Delivery Date, as the case may be, shall have occurred) for as many Holders
as possible to be included in the Registration Statement filed pursuant to
Section 4.4(a) without characterizing any Holder as an underwriter unless such
characterization is consistent with written information provided by the Holder
in the Selling Holder Questionnaire (and in such regard uses its reasonable best
efforts to cause the Commission to permit the affected Holders or their
respective counsel to participate in Commission conversations on such issue
together with Company Counsel, and timely conveys relevant information
concerning such issue with the affected Holders or their respective counsel)
(the day that such discussions and responses are concluded shall be referred to
as the “Tolling Date”), the Company is unable to cause the inclusion of all
Registrable Securities, then the Company may, following not less than three (3)
Trading Days prior written notice to the Holders (i) remove from the
Registration Statement such Registrable Securities (the “Cut Back Shares”)
and/or (ii) agree to such restrictions and limitations on the registration and
resale of the Registrable Securities, in each case as the Commission may require
in order for the Commission to allow such Registration Statement to become
effective; provided, that in no event may the Company characterize any Holder as
an underwriter unless such characterization is consistent with written
information provided by the Holder in the Selling Holder Questionnaire
(collectively, the “SEC Restrictions”). Unless the SEC Restrictions otherwise
require, any cutback imposed pursuant to this Section 4.4(b) shall be allocated
among the remaining Registrable Securities of the Holders on a pro rata basis.
The required Effectiveness Date for such Registration Statement will be tolled
from the Tolling Date until such time as the Company is able to effect the
registration of the Cut Back Shares in accordance with any SEC Restrictions if
such Registrable Securities cannot at such time be resold by the Holders thereof
without volume limitations pursuant to Rule 144 (such date, the “Restriction
Termination Date”). From and after the Restriction Termination Date, all
provisions of this Section 4.4 shall again be applicable to the Cut Back Shares
(which, for avoidance of doubt, retain their character as “Registrable
Securities”) if such Registrable Securities cannot at such time be resold by the
Holders thereof without volume limitations pursuant to Rule 144 so that the
Company will be required to file with and cause to be declared effective by the
Commission such additional Registration Statements in the time frames set forth
herein as necessary to ultimately cause to be covered by effective Registration
Statements all Registrable Securities.

14

--------------------------------------------------------------------------------

(c) Promptly following any date on which the Company becomes eligible to use a
registration statement on Form S-3 to register Registrable Securities for
resale, the Company shall file a Registration Statement on Form S-3 covering all
Registrable Securities (or a post-effective amendment on Form S-3 to the then
effective Registration Statement) and shall cause such Registration Statement to
be filed by the Filing Date for such Registration Statement and declared
effective under the Securities Act as soon as possible thereafter, but in any
event prior to the Effectiveness Date therefore. The Company shall use its
reasonable best efforts to keep such Registration Statement continuously
effective under the Securities Act during the entire Effectiveness Period. By
5:00 p.m. (New York City time) on the second Business Day immediately following
the Effective Date of such Registration Statement, the Company shall file with
the Commission in accordance with Rule 424 under the Securities Act the 424
Prospectus (whether or not such filing is technically required under such Rule).

(d) On or prior to its Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of the 2010 Make Good
Shares on Form S-3 if the Company is then eligible to utilize such Form and
shall cause such Registration Statement to be filed by the Filing Date for such
Registration Statement and declared effective under the Securities Act as soon
as possible thereafter, but in any event prior to the Effectiveness Date
therefore. The Company shall use its reasonable best efforts to keep such
Registration Statement continuously effective under the Securities Act during
the entire Effectiveness Period which is applicable to it. By 5:00 p.m. (New
York City time) on the second Business Day immediately following the Effective
Date of such Registration Statement, the Company shall file with the Commission
in accordance with Rule 424 under the Securities Act the 424 Prospectus (whether
or not such filing is technically required under such Rule).

(e) On or prior to its Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of the 2011 Make Good
Shares on Form S-3 if the Company is then eligible to utilize such Form and
shall cause such Registration Statement to be filed by the Filing Date for such
Registration Statement and declared effective under the Securities Act as soon
as possible thereafter, but in any event prior to the Effectiveness Date
therefore. The Company shall use its reasonable best efforts to keep such
Registration Statement continuously effective under the Securities Act during
the entire Effectiveness Period which is applicable to it. By 5:00 p.m. (New
York City time) on the second Business Day immediately following the Effective
Date of such Registration Statement, the Company shall file with the Commission
in accordance with Rule 424 under the Securities Act the 424 Prospectus (whether
or not such filing is technically required under such Rule).

15

--------------------------------------------------------------------------------

(f) If: (i) a Registration Statement is not filed on or prior to its Filing Date
covering the Registrable Securities required under this Agreement to be included
therein (if the Company files a Registration Statement without affording the
Holders the opportunity to review and comment on the same as required by Section
4.2(a) hereof, the Company shall not be deemed to have satisfied this clause
(i)), or (ii) a Registration Statement is not declared effective by the
Commission on or prior to its required Effectiveness Date or if by the second
Business Day immediately following the Effective Date the Company shall not have
filed a “final” prospectus for the Registration Statement with the Commission
under Rule 424(b) (whether or not such a prospectus is technically required by
such Rule), or (iii) after its Effective Date, without regard for the reason
thereunder or efforts therefore, such Registration Statement ceases for any
reason to be effective and available to the Holders as to the Registrable
Securities to which it is required to cover at any time prior to the expiration
of its Effectiveness Period for more than an aggregate of 30 Trading Days (which
need not be consecutive) (any such failure or breach being referred to as an
“Event,” and for purposes of clauses (i) or (ii) the date on which such Event
occurs, or for purposes of clause (iii) the date which such 30 Trading
Day-period is exceeded, being referred to as “Event Date”), then in addition to
any other rights the Holders may have hereunder or under applicable law: on each
such Event Date, and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each Holder an amount in cash, as
partial liquidated damages and not as a penalty, equal to 1.0% of the aggregate
Investment Amount paid by such Holder for Securities pursuant to this Agreement;
provided, however, that the total amount of partial liquidated damages payable
by the Company pursuant to all Events under this Section shall be capped at an
aggregate of 10.0% of the aggregate Investment Amount paid by the Investors
under this Agreement. The partial liquidated damages pursuant to the terms
hereof shall apply on a daily pro-rata basis for any portion of a month prior to
the cure of an Event, except for the day of the first Event Date. In no event
will the Company be liable for liquidated damages under this Agreement in excess
of 1.0% of the aggregate Investment Amount of the Investors in any 30-day
period. The Company shall not be liable for liquidated damages under this
Agreement as to any Registrable Securities which are not permitted by the
Commission to be included in a Registration Statement due solely to Commission
Comments from the time that it is determined that such Registrable Securities
are not permitted to be registered solely due to Commission Comments until such
time as the provisions of this Agreement as to the next applicable Registration
Statement required to be filed hereunder are triggered, in which case the
provisions of this Section 4.4(f) shall once again apply, if applicable.

(g) Each Holder agrees to furnish to the Company a completed Questionnaire in
the form attached to this Agreement as Annex A (a “Selling Holder
Questionnaire”). The Company shall not be required to include the Registrable
Securities of a Holder in a Registration Statement and shall not be required to
pay any liquidated or other damages under Section 4.4(f) to any Holder who fails
to furnish to the Company a fully completed Selling Holder Questionnaire at
least three Trading Days prior to the Filing Date (subject to the requirements
set forth in Section 4.2(a)) .

16

--------------------------------------------------------------------------------

4.2. Registration Procedures.

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a) Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus, other than a 424 Prospectus, or any
amendment or supplement thereto, the Company shall furnish to each Holder copies
of such document as proposed to be filed, which documents will be subject to the
review of such Holder; provided, however, that the Company shall not have the
obligation under this Section 4.2(a) with respect to the filing of the 424
Prospectus pursuant to Sections 4.1(a), (b), (c), (d) and (e). Such documents
may be delivered to such Holder via electronic mail (i.e., e-mail). The Company
shall not file a Registration Statement, any Prospectus or any amendments or
supplements thereto in which the “Selling Stockholder” section thereof differs
from the disclosure received from a Holder in its Selling Holder Questionnaire
(as amended or supplemented). The Company shall not file a Registration
Statement, any Prospectus or any amendments or supplements thereto in which it
(i) characterizes any Holder as an underwriter, unless such characterization is
consistent with written information provided by the Holder in the Selling Holder
Questionnaire, (ii) excludes a particular Holder due to such Holder refusing to
be named as an underwriter, or (iii) reduces the number of Registrable
Securities being registered on behalf of a Holder except pursuant to, in the
case of this subsection (iii), Section 4.1(b) above, without, in each case, such
Holder’s express written authorization.

(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that would not result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statement(s) and the disposition of all
Registrable Securities covered by each Registration Statement.

17

--------------------------------------------------------------------------------

(c) Notify the Holders as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three Trading Days prior to such filing and, in the
case of (v) below, not less than three Trading Days prior to the financial
statements in any Registration Statement becoming ineligible for inclusion
therein) and (if requested by any such Person) confirm such notice in writing no
later than one Trading Day following the day (i)(A) when a Prospectus or any
Prospectus supplement or post-effective amendment to a Registration Statement is
proposed to be filed; (B) when the Commission notifies the Company whether there
will be a “review” of such Registration Statement and whenever the Commission
comments in writing on such Registration Statement (the Company shall provide
true and complete copies thereof and all written responses thereto to each of
the Holders that pertain to the Holders as a Selling Stockholder, but not
information which the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(d) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

(e) Furnish to each Holder, without charge and at the option of the Company in
electronic format, at least one conformed copy of each Registration Statement
and each amendment thereto and all exhibits to the extent requested by such
Person (including those previously furnished) promptly after the filing of such
documents with the Commission.

(f) Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

(g) Prior to any public offering of Registrable Securities, register or qualify
such Registrable Securities for offer and sale under the securities or Blue Sky
laws of all jurisdictions within the United States as any Holder may request, to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by the Registration Statements; provided,
however, in connection with any such registration or qualification, the Company
shall not be required to (i) qualify to do business in any jurisdiction where
the Company would not otherwise be required to qualify, (ii) subject itself to
general taxation in any such jurisdiction, (iii) file a general consent to
service of process in any jurisdiction, or (iv) make any change to the Company’s
Articles of Incorporation or bylaws.

18

--------------------------------------------------------------------------------

(h) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to the Registration Statement(s), which certificates shall
be free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.

(i) Upon the occurrence of any event contemplated by Section 4.2(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

4.3. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky
laws), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions incurred by any Holder or,
except to the extent provided for in the Transaction Documents, any legal fees
or other cost of the Holders in connection with this Agreement.

19

--------------------------------------------------------------------------------

4.4. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, investment advisors, partners, members and
employees of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, arising out of or relating to
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose) or (2) in the case of an occurrence of an event of the type specified
in Section 4.2(c)(ii) -(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
an Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected. The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement.

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
solely out of or based solely upon: (x) such Holder’s failure to comply with the
prospectus delivery requirements of the Securities Act or (y) any untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent, but only to the extent that, (1) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement (it being understood that the Holder has approved
Annex A hereto for this purpose), such Prospectus or such form of Prospectus or
in any amendment or supplement thereto or (2) in the case of an occurrence of an
event of the type specified in Section 4.2(c)(ii) -(v), the use by such Holder
of an outdated or defective Prospectus after the Company has notified such
Holder in writing that the Prospectus is outdated or defective and prior to the
receipt by such Holder of an Advice or an amended or supplemented Prospectus,
but only if and to the extent that following the receipt of the Advice or the
amended or supplemented Prospectus the misstatement or omission giving rise to
such Loss would have been corrected. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

20

--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided,
that, the Indemnifying Party shall pay for no more than two separate sets of
counsel for all Indemnified Parties and such legal counsel shall be selected by
Holders of no less than a majority in interest of the then outstanding
Registrable Securities The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

21

--------------------------------------------------------------------------------

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 4.4(a) or 4.4(b)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 4.4(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 4.4(d), no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

4.5. Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

4.6. Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 4.2(c), such Holder
will forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

22

--------------------------------------------------------------------------------

4.7. Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen calendar days after receipt of such notice,
any such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights and any cut-back restrictions
imposed pursuant to Section 4.1(b) .

ARTICLE 5.
OTHER AGREEMENTS OF THE PARTIES

5.1. (a) Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Securities other than
pursuant to an effective registration statement, to the Company, to an Affiliate
of an Investor or in connection with a pledge as contemplated in Section 5.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor, the form and substance of which
opinion shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.

(b) Certificates evidencing the Securities will contain the following legend,
until such time as they are not required under Section 5.1(c):

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THESE SECURITIES
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED
BY SUCH SECURITIES.

23

--------------------------------------------------------------------------------

The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge. No notice shall be required of
such pledge. At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder. Except as otherwise provided in Section 5.1(c), any
Securities subject to a pledge or security interest as contemplated by this
Section 5.1(b) shall continue to bear the legend set forth in this Section
5.1(b) and be subject to the restrictions on transfer set forth in Section
5.1(a) .

(c) Certificates evidencing Shares, Warrant Shares, 2010 Make Good Shares and
2011 Make Good Shares, if ever 2010 Make Good Shares, or 2011 Make Good Shares
are due to be delivered pursuant to the Transaction Documents shall not contain
any legend (including the legend set forth in Section 5.1(b)): (i) while a
registration statement (including the Registration Statement) covering such
Securities is then effective, or (ii) following a sale or transfer of such
Securities pursuant to Rule 144 (assuming the transferee is not an Affiliate of
the Company), or (iii) while such Securities are eligible for sale by the
selling Investor without volume restrictions under Rule 144. The Company agrees
that following the Effective Date or such other time as legends are no longer
required to be set forth on certificates representing Securities under this
Section 5.1(c), it will, no longer than ten Trading Days following the delivery
by an Investor to the Company or the Transfer Agent of a certificate
representing such Securities containing a restrictive legend, deliver or
instruct the Transfer Agent to deliver to such Investor, Securities which are
free of all restrictive and other legends. If the Company is then eligible,
certificates for Securities subject to legend removal hereunder shall be
transmitted by the Transfer Agent to an Investor by crediting the prime
brokerage account of such Investor with the Depository Trust Company System as
directed by such Investor. If an Investor shall make a sale or transfer of
Securities either (x) pursuant to Rule 144 or (y) pursuant to a registration
statement and in each case shall have delivered to the Company or the Company’s
transfer agent the certificate representing the applicable Securities containing
a restrictive legend which are the subject of such sale or transfer and a
representation letter in customary form (the date of such sale or transfer and
Securities delivery being the “Share Delivery Date”) and (1) the Company shall
fail to deliver or cause to be delivered to such Investor a certificate
representing such Securities that is free from all restrictive or other legends
by the tenth Trading Day following the Share Delivery Date and (2) following
such tenth Trading Day after the Share Delivery Date and prior to the time such
Securities are received free from restrictive legends, the Investor, or any
third party on behalf of such Investor, purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of such Securities (a “Buy-In”), then, in addition to any other rights
available to the Investor under the Transaction Documents and Legal
Requirements, the Company shall pay in cash to the Investor (for costs incurred
either directly by such Investor or on behalf of a third party) the amount by
which the total purchase price paid for Common Stock as a result of the Buy-In
(including brokerage commissions, if any) exceed the proceeds received by such
Investor as a result of the sale to which such Buy-In relates.

24

--------------------------------------------------------------------------------

5.2. Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Investors, or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the Securities to the Investors.

5.3. Securities Laws Disclosure; Publicity. By 9:30 a.m. (New York time) on the
fourth Trading Day following the execution of this Agreement, and by 9:30 a.m.
(New York time) on the fourth Trading Day following any Closing Date, the
Company shall issue press releases disclosing the transactions contemplated
hereby and such Closing. On the fourth Trading Day following the execution of
this Agreement the Company will file a Current Report on Form 8-K disclosing the
material terms of the Transaction Documents (and attach as exhibits thereto the
Transaction Documents), and on the fourth Trading Day following any Closing Date
the Company will file an additional Current Report on Form 8-K to disclose such
Closing. In addition, the Company will make such other filings and notices in
the manner and time required by the Commission and the Trading Market on which
the Common Stock may be listed. Notwithstanding the foregoing, the Company shall
not publicly disclose the name of any Investor, or include the name of any
Investor in any filing with the Commission (other than the Registration
Statement and any exhibits to filings made in respect of this transaction in
accordance with periodic filing requirements under the Exchange Act) or any
regulatory agency or Trading Market upon which the Common Stock may be listed,
without the prior written consent of such Investor, except to the extent such
disclosure is required by law or applicable Trading Market regulations.

5.4. Limitation on Issuance of Future Priced Securities. During the six months
following the Closing Date, the Company shall not issue any “Future Priced
Securities” as such term is described by NASD IM-4350-1.

5.5. Non-Public Information. The Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide any Investor or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Investor shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Investor shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.

25

--------------------------------------------------------------------------------

5.6. Listing of Securities. The Company agrees, (i) if the Company applies to
have the Common Stock traded on any other Trading Market, it will include in
such application the Securities, and will take such other action as is necessary
or desirable to cause the Securities to be listed on such other Trading Market
as promptly as possible, and (ii) it will take all action reasonably necessary
to continue the listing and trading of its Common Stock on a Trading Market and
will comply in all material respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market.

5.7. Make Good Shares.

(a) The Make Good Pledgor agrees that if the Company’s after tax net income
reported in the Company’s Annual Report on Form 10-K for the fiscal year ending
December 31, 2010, as filed with the Commission (the “2010 Annual Report”) is
less than $9,000,000 (the “2010 Guaranteed ATNI”), the Make Good Pledgor will
transfer to each Investor for no additional consideration, an aggregate of
500,000 shares of Common Stock (as equitably adjusted for any stock splits,
stock combinations, stock dividends or similar transactions) (the “2010 Make
Good Shares”). If the 2010 Annual Report indicates that the Company shall have
satisfied the 2010 Guaranteed ATNI test specified above for such period, then no
transfer to Investors of 2010 Make Good Shares shall be required by this Section
and all 2010 Make Good Shares shall be returned to the Make Good Pledgor.
Transfers of 2010 Investor Shares required under this Section shall be made to
Investors within 15 Business Days after the date which the Company’s 2010 Annual
Report is filed with the Commission.

(b) The Make Good Pledgor agrees that if the Company’s after tax net income
reported in the Company’s Annual Report on Form 10-K for the fiscal year ending
December 31, 2011, as filed with the Commission (the “2011 Annual Report”) is
less than $11,000,000 (the “2011 Guaranteed ATNI”), the Make Good Pledgor will
transfer to each Investor for no additional consideration, an aggregate of
500,000 shares of Common Stock (as equitably adjusted for any stock splits,
stock combinations, stock dividends or similar transactions) (the “2011 Make
Good Shares”). If the 2011 Annual Report indicates that the Company shall have
satisfied the 2011 Guaranteed ATNI test specified above for such period, then no
transfer to Investors of 2011 Make Good Shares shall be required by this Section
and all 2011 Make Good Shares shall be returned to the Make Good Pledgor.
Transfers of 2011 Investor Shares required under this Section shall be made to
Investors within 15 Business Days after the date which the Company’s 2011 Annual
Report is filed with the Commission.

(c) In connection with the foregoing, Make Good Pledgor agrees that within three
Trading Days following the Closing, Make Good Pledgor will deposit all 2010 Make
Good Shares and 2011 Make Good Shares with the Company along with bank signature
stamped stock powers endorsed in blank (or such other signed instrument of
transfer acceptable to the Company’s transfer agent), and the handling and
disposition of the 2010 Make Good Shares and 2011 Make Good Shares shall be
governed by this Section 5.7. The Make Good Pledgor hereby agrees that its
obligation to transfer shares of Common Stock to Investors pursuant to this
Section 5.7 shall continue to run to the benefit of an Investor who shall have
transferred or sold all or any portion of its Securities, and that the Investor
shall have the right to assign its rights to receive all or any such shares of
Common Stock to other Persons in conjunction with negotiated sales or transfers
of any of its Securities.

26

--------------------------------------------------------------------------------

(d) The Company covenants and agrees that upon any transfer under this Section
of 2010 Make Good Shares or 2011 Make Good Shares to the Investors in accordance
herewith, the Company shall instruct its transfer agent to promptly reissue such
2010 Make Good Shares or 2011 Make Good Shares in the applicable Investor’s name
and deliver the same as directed by such Investor.

(e) Notwithstanding the foregoing, the parties agree that for purposes of
determining whether or not the 2010 Guaranteed ATNI or the 2011 Guaranteed ATNI
have been achieved, (i) the release of the 2010 Make Good Shares or the 2011
Make Good Shares to the Make Good Pledgor or any other Person designated by the
Make Good Pledgor shall not be deemed to be an expense, charge, or other
deduction from revenues even though GAAP may require contrary treatment and even
though the applicable annual report on Form 10-K may indicate otherwise, (ii)
any registration liquidated damages (other than liquidated damages which may be
owing by the Company due to the Company’s failure to file a Registration
Statement by the applicable Filing Date accrued or paid by the Company for any
registration rights will be excluded from the calculation of after-tax net
income and earnings per share amounts, as applicable, and (iii) any increase in
taxes payable by the Company or any Subsidiary as a result of recently adopted
PRC tax laws or any related implementing regulations promulgated for the purpose
of making more equal the tax treatment of foreign invested entities and domestic
entities shall not be included as an expense.

ARTICLE 6.
CONDITIONS PRECEDENT TO CLOSING

6.1. Conditions Precedent to the Obligations of the Investors to Purchase
Securities. The obligation of each Investor to acquire Securities at the Closing
is subject to the satisfaction or waiver by such Investor, at or before the
Closing, of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

(d) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect or a material adverse change with respect to the
Subsidiaries;

(e) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a); and

27

--------------------------------------------------------------------------------

(f) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 7.5.

6.2. Conditions Precedent to the Obligations of the Company to Sell Securities.
The obligation of the Company to sell and issue Securities at the Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of each
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;

(b) Performance. Each Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

(d) Investors Deliverables. Each Investor shall have delivered its Investors
Deliverables in accordance with Section 2.2(b); and

(e) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 7.5.

ARTICLE 7.
MISCELLANEOUS

7.1. Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents. The Company shall pay all
stamp and other taxes and duties levied in connection with the sale of the
Securities.

7.2. Entire Agreement. The Transaction Documents, together with the Exhibits
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

28

--------------------------------------------------------------------------------

7.3. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 6:30
p.m. (New York City time) on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:

If to the Company:

Shuaiyi International New Resources Development Inc.

 

7/F Jinhua Mansion

 

41 Hanguang Street

 

Nangang District, Harbin, China 150080

 

Attn.: President

 Facsimile: 

86-451-82287746

 

 

 

 

With a copy to:

Pillsbury Winthrop Shaw Pittman LLP

 

50 Fremont Street

 

San Francisco, CA 94105-2228

 

Facsimile: (415) 983-1200

 

Attn.: Scott C. Kline, Esq.

 

 

If to an Investor:

To the address set forth under such Investor’s name on the signature pages
hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

7.4. Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Investors holding a majority of the Securities. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right. No
consideration shall be offered or paid to any Investor to amend or consent to a
waiver or modification of any provision of any Transaction Document unless the
same consideration is also offered to all Investors who then hold Securities.

7.5. Termination. This Agreement may be terminated prior to Closing:

(a) by written agreement of the Investors and the Company; and

(b) by either the Company or an Investor (as to itself but no other Investor)
upon written notice to the other, if the Closing shall not have taken place by
6:30 p.m. Eastern time on the Outside Date; provided, that the right to
terminate this Agreement under this Section 7.5(b) shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time.

29

--------------------------------------------------------------------------------

In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 7.5, the Company and terminating Investor(s) shall not have
any further obligation or liability (including as arising from such termination)
to the other and no Investor will have any liability to any other Investor under
the Transaction Documents as a result therefrom.

7.6. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

7.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Securities, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof that apply to the “Investors.”

7.8. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.4.

7.9. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.

30

--------------------------------------------------------------------------------

7.10. Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Securities,
until the second anniversary of the date hereof.

7.11. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

7.12. Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

7.13. Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

7.14. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

7.15. Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

31

--------------------------------------------------------------------------------

7.16. Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

7.17. Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of an Investor arising
directly or indirectly, under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Investor, and
that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Investor shall be personally liable for any liabilities of
such Investor.

7.18. Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

 

32

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

SHUAIYI INTERNATIONAL NEW RESOURCES DEVELOPMENT INC.        
By:______________________________    Name:    Title:         Only as to Sections
5.7 herein:     NEW ZEALAND WAYNE’S INVESTMENT HOLDINGS CO., LTD.        
By:______________________________    Name:    Title:

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR INVESTORS FOLLOWS]

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

NAME OF INVESTOR   ______________________________________   By:  
__________________________________          Name:          Title:   Investment
Amount: $ ____________________ Number of Shares: _______________________ Tax ID
No.: _____________________________   ADDRESS FOR NOTICE c/o:
___________________________________ Street: _________________________________
City/State/Zip: ___________________________ Attention:
______________________________ Tel: ___________________________________ Fax:
___________________________________   DELIVERY INSTRUCTIONS

            (if different from above)

c/o: ___________________________________ Street:
_________________________________ City/State/Zip: ___________________________
Attention: ______________________________ Tel:
___________________________________

 




--------------------------------------------------------------------------------